Citation Nr: 0804071	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  05-27 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an effective date prior to November 8, 
2004, for assignment of a 70 percent evaluation for 
depression.

2.  Entitlement to an effective date prior to November 8, 
2004, for a total disability rating for compensation on the 
basis of individual unemployability.

3.  Entitlement to an effective date prior to November 8, 
2004, for the establishment of basic eligibility for 
educational benefits pursuant to Chapter 35 of Title 38, 
United States Code.


REPRESENTATION

Appellant represented by:	Antonio Bendezu, Attorney




ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
December 1954.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(RO).


FINDINGS OF FACT

1.  A Board decision dated in September 2005, denied a claim 
of entitlement to an initial rating in excess of 30 percent 
for the period of September 21, 2003 to November 7, 2004.  
This decision was not appealed and is final.

2.  On November 22, 2004, a formal claim for entitlement to a 
total disability rating for compensation on the basis of 
individual unemployability (TDIU) was received by the RO.

3.  In an April 2005 rating decision, the RO granted a TDIU 
rating, effective November 8, 2004, the date of a VA 
examination.

4.  The evidence of record does not show that the veteran was 
unable to retain or maintain employability based on 
service-connected disorders prior to November 8, 2004.


CONCLUSIONS OF LAW

1.  Entitlement to an effective date prior to November 8, 
2004 for a 70 percent evaluation for depression is dismissed 
as no justiciable case or controversy is before the Board at 
this time.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1100 (2007).

2.  The criteria for an effective date prior to November 8, 
2004, for TDIU have not been met.  38 U.S.C.A. § 5110 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.400, 4.25, 4.26 (2007).

3.  The criteria for an effective date prior to November 8, 
2004, for a grant of entitlement to educational benefits 
under the provisions of Title 38 of Chapter 35, United States 
Code, have not been met.  38 U.S.C.A. §§ 3500, 3501, 3510, 
3511, 3512, 5103(a), 5103A, 5107, 5110, 5113 (West 2002); 38 
C.F.R. §§ 3.159, 3.400, 21.3041; 21.4131(d) (1) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim for earlier effective 
dates for the 70 percent evaluation for adjustment disorder 
with depression, for TDIU, and for Chapter 35 educational 
benefits, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to 
initial adjudication of the veteran's claims, November 2004 
and June 2005 letters satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Although the letters did not notify the veteran of effective 
dates or the assignment of disability evaluations, the Board 
finds that the veteran has not been prejudiced.  "In cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated-it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled."  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006); 
see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
letters also essentially requested that the veteran provide 
any evidence in his possession that pertained to these 
claims.  38 C.F.R. § 3.159(b) (1).  Further, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, to 
include the opportunity to present pertinent evidence.  
Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) 
(holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication); Overton v. Nicholson, 20 Vet. App. 427 (2006).

The veteran's service medical records, VA medical treatment 
records, VA examination reports, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

Effective Date, Adjustment Disorder with Depression

In a September 2004 rating decision, service connection for 
an adjustment disorder with depression was granted, and a 30 
percent evaluation assigned effective September 12, 2003.  
The veteran filed a notice of disagreement, seeking a higher 
evaluation, in September 2004.  Based on a private 
psychiatric evaluation, an April 2005 rating decision 
assigned a 70 percent evaluation effective November 8, 2004.  
In September 2005, the Board denied entitlement to an initial 
disability evaluation greater than 30 percent for adjustment 
disorder, for the period September 12, 2003, to November 7, 
2004.  This decision was not appealed and is final.  
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

Accordingly, the issue of entitlement to a 70 percent rating 
for depression prior to November 8, 2004 is res judicata.  
That is to say, the question has been settled.  See Flash v. 
Brown, 8 Vet. App. 332, 340 (1995); see also Routen v. West, 
142 F.3d 1434, 1437-38 (Fed. Cir. 1998) (applying finality 
and res judicata to VA decisions).  In arguing that the award 
of a 70 percent rating for depression should be made earlier 
than November 8, 2004, the veteran is essentially attempting 
to re-litigate the same issue that has already been 
considered and denied by the Board. 

Notwithstanding the foregoing, the Board notes that, once an 
effective date has become final, a claimant's only recourse 
is to have the final decision revised on the grounds of clear 
and unmistakable error (CUE).  Rudd v. Nicholson, 20 Vet. 
App. 296 (2006).  While the veteran has disagreed with the 
effective date for the 70 percent rating assigned for his 
service-connected depression, he has not filed a claim for 
CUE.  The record does not contain specific allegations of 
error in fact or law in the September 2005 Board decision, as 
required for a CUE motion. 

The only remaining possibility in this case is for the claim 
to proceed as some form of "freestanding claim for earlier 
effective dates."  Id.  However, this vitiates the rule of 
finality.  The Board finds that there is no proper claim in 
this case.  The veteran has not alleged CUE and, as such, his 
claim for an earlier effective date is considered to a 
freestanding claim, which is not a valid claim.  Accordingly, 
a "case or controversy" involving a pending adverse 
determination that the veteran has taken exception to does 
not currently exist.  See Shoen v. Brown, 6 Vet. App. 456, 
457 (1994).  Therefore, the Board is without jurisdiction to 
review the appeal with respect to this issue and the claim 
must be dismissed.

Effective Date, TDIU

The effective date of a claim for TDIU is the later of the 
date of receipt of the claim or the date entitlement arose.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o) (1); Hurd v. 
West, 13 Vet. App. 449, 451 (2000) (noting that the effective 
date rules for an increased compensation claim apply for a 
TDIU claim).  A claim is defined in the VA regulations as "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal 
claim is "[a]ny communication or action indicating intent to 
apply for one or more benefits."  38 C.F.R. § 3.155(a) 
(2007).  VA must look to all communications from a claimant 
that may be interpreted as applications or claims- formal and 
informal - for benefits and is required to identify and act 
on informal claims for benefits.  Servello v. Derwinski, 3 
Vet. App. 196, 198 (1992).  In some cases, a report of 
examination or hospitalization may be accepted as an informal 
claim for benefits.  38 C.F.R. § 3.157(b).  

VA will grant TDIU when the evidence shows that the veteran 
is precluded, by reason of service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  Under the applicable 
regulations, benefits based on individual unemployability are 
granted only when it is established that the service-
connected disabilities are so severe, standing alone, as to 
prevent the retaining of gainful employment.  If there is 
only one such disability, it must be rated at least 60 
percent disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including his employment and educational history.  
38 C.F.R. §4.16(b).  The Board does not have the authority to 
assign an extraschedular total disability rating for 
compensation purposes based on individual unemployability in 
the first instance.  Bowling v. Principi, 15 Vet. App. 1 
(2001).  In determining whether unemployability exists, 
consideration may be given to the veteran's level of 
education, special training, and previous work experience, 
but it may not be given to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

The veteran has four service-connected disorders.  Service 
connection for bilateral hearing loss and for tinnitus was 
granted effective August 30, 1999, and each assigned a 10 
percent evaluation.  Service connection for imbalance with 
nonlocalizing nystagmus was granted effective June 22, 2001, 
and assigned a 10 percent evaluation; also effective that 
date, the evaluation for hearing loss was increased to 40 
percent.  As noted above, service connection for adjustment 
disorder with depression was granted effective September 13, 
2003, and assigned a 30 percent evaluation; that evaluation 
was increased to 70 percent effective November 8, 2004.  The 
veteran's combined evaluation was 20 percent as of August 30, 
1999; 50 percent as of June 22, 2001; 70 percent as of 
September 12, 2003, and 90 percent as of November 8, 2004.  
Accordingly, the date the veteran's service-connected 
disorders met the schedular eligibility for entitlement to 
TDIU is September 12, 2003.   

The veteran filed a formal claim for TDIU on November 22, 
2004.  Thus, under the general rule, the proper effective 
date is November 22, 2004, the date of claim.  38 C.F.R. 
§ 3.400(o)(1).  The Board must determine, however, whether 
unemployability due to service-connected disabilities was 
factually ascertainable within one year of November 22, 2004, 
the date of claim.  38 C.F.R. § 3.400(o)(2).  The Board has 
completed a thorough review of all the evidence of record 
from this time period.  See Hazan v. Gober, 10 Vet. App. 511, 
518 (1997) (holding that VA must review all evidence of 
record one year prior to the claim for increase to ascertain 
the earliest possible effective date).  As noted above, 
entitlement to TDIU was granted effective November 8, 2004, 
the date of a private psychiatric examination during which a 
psychiatrist concluded that the veteran was "probably 
completely incapable of performing gainful employment . . . 
."  Review of the remaining evidence of record for the one-
year period prior to November 22, 2004, does not support a 
finding that the veteran was unemployable due to his four 
service-connected disorders prior to November 8, 2004.  
Although the record contains VA outpatient treatment records 
dated from November 2002 to March 2004 and from September 
2004 to November 2004, as well as an additional private 
psychiatric opinion letter dated in August 2004, only one VA 
outpatient treatment record discusses the veteran's 
employment status; this December 2003 record notes that the 
veteran retired from a long career in farming.  Thus, the 
record thus does not show factually ascertainable 
unemployability due only to service-connected disabilities 
from November 22, 2003, to November 7, 2004.  38 C.F.R. 
§ 4.16.  Accordingly, an effective date prior to November 8, 
2004 is not warranted.

For the reasons discussed above, the preponderance of the 
evidence is against the veteran's claim for an earlier 
effective date for TDIU entitlement.  As such, the benefit of 
the doubt doctrine is inapplicable, and the claim must be 
denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Effective Date, Chapter 35 Entitlement

For the purposes of educational assistance under 38 U.S.C.A. 
Chapter 35, the child or surviving spouse of a veteran will 
have basic eligibility if the following conditions are met: 
(1) The veteran was discharged from service under conditions 
other than dishonorable, or died in service; and (2) the 
veteran has a permanent total service-connected disability; 
or (3) a permanent total service-connected disability was in 
existence at the date of the veteran's death; or (4) the 
veteran died as a result of a service-connected disability.  
38 U.S.C.A. §§ 3501, 3510; 38 C.F.R. §§ 3.807(a), 21.3021.

With regard to the veteran's claim for an effective date 
prior to November 8, 2004, for the grant of basic eligibility 
to Chapter 35 educational benefits, the Board finds that 
pursuant to 38 U.S.C.A. Chapter 35, veteran was found to have 
a permanent total service-connected disability, when he was 
granted TDIU effective November 8, 2004.

The effective date of an evaluation and award of pension, 
compensation, or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.400.  Except as provided in subsections (b) and 
(c), effective dates relating to awards under Chapters 30, 
31, 32, and 35 of this title or Chapter 106 shall, to the 
extent feasible, correspond to effective dates relating to 
awards of disability compensation.  38 U.S.C.A. § 5113.

Accordingly, because the veteran was found to have a 
permanent total service-connected disability when he was 
granted entitlement to a TDIU rating on November 8, 2004, 
entitlement to basic eligibility to Chapter 35 educational 
benefits must also be effective November 8, 2004.  Although 
the veteran asserts that he is entitled to an earlier 
effective date for Chapter 35 educational assistance as well 
as his TDIU rating, the regulatory criteria and legal 
precedent governing eligibility for the receipt of such 
benefits are clear and specific.  The Board is bound by these 
criteria.  38 U.S.C.A. §§ 503, 7104 (West 2002 & Supp. 2005); 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).


ORDER

The claim of entitlement for effective date prior to November 
8, 2004, for a 70 percent evaluation for adjustment disorder 
with depression is dismissed.

An effective date prior to November 8, 2004, for TDIU is 
denied.

An effective date prior to November 8, 2004, for the grant of 
basic eligibility to Chapter 35 educational benefits is 
denied.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


